Citation Nr: 1134750	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-42 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for specially adaptive housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to February 1956 and from August 1956 to August 1966.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A motion to advance this case on docket was granted by the Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. § 20.900(c) (2009).

The issue of entitlement to special monthly compensation or pension (SMC or SMP) was raised by the Veteran's representative in a July 2011 Appellant's Brief.  However, the Board notes that SMC on the basis of the need for aid and attendance (38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.50(b)) was granted in an October 2007 rating decision, effective in February 2007 and the Veteran has been in receipt of SMC on the basis of the loss of use of a creative organ (38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)) from June 1963.  To the extent that the July 2001 Appellant's Brief may raise other theories for a grant of SMC or SMP, such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board refers this matter to the AOJ for appropriate action, if appropriate. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran is in receipt of disability benefits from the Social Security Disability Administration (SSA).  Because such records may contain pertinent information relating to the Veteran's claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

Moreover, the record shows that the Veteran is essentially confined to a wheelchair and is unable to ambulate or to leave his premises without assistance and supervision.  Yet it is not certain what relationship, if any, the Veteran's service connected disabilities have on his inability to ambulate.  

In particular, the Veteran sustained a fall in September 2005 which resulted in a fracture to his right hip.  The evidence suggests that the Veteran's service-connected schizophrenia and non-service connected dementia have adversely impacted his ability to function, and his ability to participate meaningfully in his own treatment.  VA treatment records from 2005 to 2010 reflect that the Veteran was often confused, particularly while recovering from his right hip fracture, due to his psychiatric disabilities.  In general, he showed poor insight into his medical issues, could not remember instructions, and was not aware of some of his limitations.  In November 2005 it was observed that his memory, comprehension, insight and judgment were impaired to the point the clinical psychologist opined he no longer had the capacity for safe decision-making.  In April 2007, the Veteran was reported to be bedbound due to his hip fracture.  A Social Work Assessment in the same month observed the Veteran to lack insight into his needs and to display poor judgment but to function well in his current environment.  In May 2007, he was found to have developed a protrusion and avuncular necrosis in the femoral head in the fractured hip.  In August 2007, he required emergency treatment for a groin abscess.  The Veteran did not think it was a problem.  In June 2009, the Veteran was admitted for urosepsis and was detected as having a right thalamic stroke.  He was able to stand but only with difficulty and with his knees bent.  He dragged his right leg and could not perform a full gait.  In August 2008, he was noted to be unaware of his own memory problems.

The most recent VA examinations are general medical and psychiatric examinations conducted in August 2007, four years ago.  Notwithstanding, the reports reveal the Veteran was unable to provide self-care, could not ambulate without help, could not leave the premises of his home without supervision, and that his service-connected schizophrenia rendered him helpless.  The psychiatric examiner diagnosed chronic paranoid schizophrenia and dementia, most likely vascular type.  Untreated, the examiner opined, the schizophrenia would be productive of total impairment of the Veteran's activities of daily living.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Given the foregoing, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.)

1.  Ask the Veteran, his guardian, and his representative to identify any and all health care providers who have treated him.  Obtain release of private medical records where necessary.  All identified records, that are not already of record, should be obtained.

In addition, obtain copies of any and all treatment records from the VA Medical System in Cleveland, Ohio and any other VAMC identified, from 2010 to the present that are not already of record.

2.  Obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim and associate these records with the claims file.

3.  For #1-2, make all reasonable attempts to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Notify the Veteran, his guardian, and his representative of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of his service-connected and nonservice-connected disabilities.  If necessary, given the Veteran's condition, schedule a Social and Industrial Survey or Social Work Assessment to be conducted at the Veteran's home.  

The Veteran's claims folder must be made available to the examiner(s) prior to the examination and the examiner(s) should note such review.  All tests and studies deemed necessary by the examiner should be performed. Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

Based on a review of the claims folder and the clinical findings of the examination, the examiner(s) must offer an opinion as to whether or not the Veteran's service-connected acquired psychiatric disability and/or left testicle disability are in any way manifested by
(including aggravation of a nonservice-connected disability by a service-connected disability)
 permanent and total disability due to:

(a)  the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair,

(b)  blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, 

(c)  the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, 

(d)  the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, 

(e)  the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows, 

(f)  full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk,

(g)  anatomical loss or loss of use of both hands,

(h)  blindness in both eyes with 5/200 visual acuity or less,

(i)  deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, 

(j)  full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk,

(k)  residuals of an inhalation injury (including but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  

A complete rational must be provided for each opinion.  

5.  Advise the Veteran, his guardian, and his representative in writing of the importance of reporting for VA examination or being present for Social and Industrial Survey or Social Work Assessment; cooperating with the development of his claims; and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

Express care is directed in this case given the Veteran's psychiatric and physical condition. 

6.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran, his guardian, and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



